Citation Nr: 1741736	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-21 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to an increased evaluation for depressive disorder, currently rated as 30 percent disabling prior to November 7, 2014, and as 50 percent disabling since November 7, 2014.

4.  Entitlement to an increased evaluation in excess of 10 percent for shin splints, left leg.

5.  Entitlement to an increased evaluation in excess of 10 percent for left hip strain.

6.  Entitlement to an increased evaluation in excess of 10 percent for right hip strain.

7.  Entitlement to an increased evaluation in excess of 20 percent for right shoulder rotator cuff strain.

8.  Entitlement to an increased evaluation in excess of 10 percent for left ankle posttraumatic arthritis and strain.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active duty service from November 1997 to January 2001.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in February 2010 and April 2013.  

The Board issued a decision in May 2015 that denied the claim of entitlement to service connection for bilateral hearing loss.  The Veteran appealed the Board's May 2015 decision denying the claim of service connection for bilateral hearing loss to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 Joint Motion for Partial Remand (Joint Motion), the parties requested that the Court vacate the May 2015 Board decision that denied entitlement to service connection for bilateral hearing loss.  In a February 2016 Order, the Court granted the Joint Motion.  The issue of entitlement to service connection for bilateral hearing loss now returns to the Board following a September 2016 Board Remand for additional development consistent with the Joint Motion.  

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disabilities in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377  (1994); Fanning v. Brown, 4 Vet. App. 225, 229  (1993); EF v. Derwinski, 1 Vet. App. 324  (1991).  Here, the Board acknowledges that the Veteran's claim of entitlement to a TDIU was denied in a January 2015 rating decision.  However, the Veteran and her attorney have continued to argue that the Veteran's service-connected disabilities interfere with her employability, and the Veteran has since been granted higher evaluations for several of her service-connected disabilities as well as entitlement to service connection for additional disabilities in an August 2016 rating decision, bringing her combined evaluation for compensation to 80 percent effective October 30, 2009, and to 90 percent effective November 7, 2014.  Accordingly, the Board concludes that a claim for a TDIU has been raised, as is reflected in the above caption.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss and
 a cervical spine disability, as well as increased evaluations for depressive disorder, 
left leg shin splints, left hip strain, right hip strain, right shoulder rotator cuff strain, and left ankle post traumatic arthritis and strain.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

With respect to the issue of entitlement to service connection for bilateral hearing loss, the February 2016 Joint Motion determined, in part, that the Board failed to address an argument raised by the Veteran's attorney in the August 2013 substantive appeal that a February 2013 VA audiological examination was not adequate because the examiner failed to test the Veteran's acoustic reflexes even though the examination report showed abnormal ipsilateral and contralateral acoustic reflexes.  The Board agreed with the argument raised by the Veteran's attorney that a contemporaneous VA examination should include acoustic reflex testing, and remanded the claim to provide the Veteran with such a VA audiological examination.  Pursuant to the Board's September 2016 Remand, the Veteran was provided with a VA audiological examination in December 2016.  However, as emphasized by the Veteran's attorney in her July 2017 correspondence, the December 2016 VA audiologist did not conduct acoustic reflex testing, as explicitly directed by the Board's September 2016 Remand instructions.  Specifically, the examination report indicated that, "Acoustic reflexes were marked abnormal but were not tested."  Accordingly, remand is required to comply with the directives from the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

With respect to the issue of entitlement to service connection for a cervical spine disability, the Veteran maintains that her cervical spine disability was either incurred in service or caused or aggravated by a service-connected disability, to include service-connected right shoulder rotator cuff strain and service-connected thoracolumbar strain with degenerative changes of the thoracic spine.  Radiology conducted in March 2016 revealed minimal degenerative changes of the cervical spine, while range of motion testing conducted by her private chiropractor in September 2016 revealed limited range of motion of the cervical spine.  However, as emphasized in the Veteran's October 2016 substantive appeal, she was never provided with a VA examination to determine the likely etiology of her cervical spine disability.  VA must provide the veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  Essentially, a VA examination must occur when a medical examination may help determined entitlement to service connection.  As such, given the evidence of cervical spine symptomatology and the Veteran's claim that this symptomatology was caused or aggravated by her service-connected disabilities, the Board finds that the Veteran should be provided with a VA examination to determine the likely nature and etiology of her diagnosed cervical spine disability.  

With respect to the issue of entitlement to an increased evaluation for depressive disorder, the Veteran was last provided with a VA examination relevant to this disability in November 2014, approximately three years ago.  At that time, the Veteran was diagnosed as having depression, not otherwise specified, which resulted in occupational and social impairment with reduced reliability and productivity.  However, the Veteran's October 2016 substantive appeal indicated that her decreased pleasure in life, difficulty in adapting to stressful circumstances, and termination of employment resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As this indicates a worsening of the Veteran's psychiatric symptomatology since her last VA examination, the RO must schedule the Veteran for an updated mental disorders examination to determine the current severity of her service-connected depressive disorder.  See 38 C.F.R. § 3.159(c)(4)(i) (2016); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (indicating that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

With respect to the issue of entitlement to an increased evaluation for left leg shin splints, the Veteran was last provided with a VA examination relevant to this disability in May 2016.  At that time, the Veteran was diagnosed as having shin splints of the left lower extremity which caused pain to the anterior tibia with prolonged weight bearing activities.  However, the Veteran's October 2016 substantive appeal suggested that the November 2016 VA examination did not adequately assess the current severity of the Veteran's service-connected left leg disability because imaging studies of the left lower extremity were not conducted at that time.  If VA undertakes the effort to provide a medical examination, then it must ensure that such examination is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the attorney's allegation that the previous VA examination was inadequate to assess the severity of the Veteran's disability of the left lower extremity, a remand is required for a medical examination of the left lower extremity, to include imaging studies.

With respect to the issue of entitlement to an increased evaluation for left ankle posttraumatic arthritis and strain, the Board finds that this claim is inextricably intertwined with the issue of entitlement to an increased evaluation for left leg shin splints remanded herein.  All issues "inextricably intertwined" with the issue certified for appeal are to be identified and developed prior to appellate review.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Here, the claim of entitlement to an increased evaluation for left ankle disability is "intertwined" with the issue of entitlement to an increased evaluation for left leg shin splints because a decision on the latter claim may have an impact on the former claim.  Specifically, an examination to determine the current severity of the Veteran's left leg shin splints will necessarily include range of motion findings of her left ankle, which will be directly relevant to her left ankle clam.  Consequently, the claim of entitlement to an increased evaluation for left ankle disability must be remanded for contemporaneous adjudication.  In addition, the Board notes that the most recent VA ankle conditions examination conducted in May 2016 erroneously reported that the Veteran did not currently have, nor did she ever have, shin splints.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that a medical opinion based on an inaccurate or incomplete factual premise is not probative).

With respect to the issue of entitlement to an increased evaluation for left and right hip strain, the Veteran was last provided with a VA examination relevant to these disabilities in January 2013, over four years ago.  In the Veteran's October 2016 substantive appeal, her attorney argued that the January 2013 VA examination is too dated for rating purposes, and that a contemporaneous examination relevant to her bilateral hip disability, to include imaging studies, should be provided to the Veteran.  The Board agrees, and finds that the RO must schedule the Veteran for an updated examination to determine the current severity of her service-connected bilateral hip strain.  See Snuffer, 10 Vet. App. at 403.

With respect to the issue of entitlement to an increased evaluation for right shoulder rotator cuff strain, the Veteran was last provided with a VA examination relevant to this disability in November 2014, approximately three years ago.  At that time, the Veteran was diagnosed as having right shoulder strain, with no evidence of loss of head (flail shoulder), nonunion (false flail shoulder), fibrous union of the humerus, or malunion of the humerus with moderate or marked deformity.  Moreover, muscle strength in the right shoulder was normal, with no evidence of muscle atrophy, and shoulder instability, dislocation, and/or labral pathology was not suspected.  However, in her October 2016 substantive appeal, the Veteran's attorney suggested that the Veteran's right shoulder disability included impairment of the humerus with episodes of dislocation and guarding of all arm movements, as well as muscle injury of the right shoulder.  In addition, private chiropractor records dated in September 2016 indicated a dull, achy, tingling pain with numbness that radiated down her right upper extremity.  As this suggests a worsening of right shoulder symptomatology beyond the positive impingement tests conducted at the October 2016 VA examination, the Board finds that the RO must schedule the Veteran for an updated examination to determine the current severity of her service-connected right shoulder rotator cuff strain.  See Snuffer, 10 Vet. App. at 403.

Additionally, the Board finds that the claim of entitlement to a TDIU is inextricably intertwined with the other issues for entitlement to service connection and entitlement to higher ratings remanded herein.  All issues "inextricably intertwined" with the issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The claim of entitlement to TDIU is "intertwined" with the other issues being remanded herein because a decision on these service connection and increased rating claims may impact the Veteran's TDIU claim.  Consequently, the claim of entitlement to a TDIU must be remanded for contemporaneous adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  

Acoustic reflex testing must be conducted, and the examiner should address the significance of the results as to whether hearing loss is present.

If the Veteran has a hearing loss disability for VA purposes, then the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current bilateral hearing loss had its onset in service or is related to service.  The in-service audiometric results and the Veteran's report of hearing loss at the time of her separation from service should be explicitly discussed by the examiner.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner is requested to provide a rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, then the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Schedule the Veteran for a VA examination to determine the current nature and etiology of her cervical spine symptomatology.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records, private treatment records, and with consideration of the Veteran's lay statements regarding her symptoms and their onset, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current cervical spine disability began in service, was caused by service, or is otherwise related to service.  

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current cervical spine disability was caused or aggravated by the Veteran's service-connected disabilities, to include service-connected right shoulder rotator cuff strain and service-connected thoracolumbar strain with degenerative changes of the thoracic spine.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  Provide the Veteran with a VA mental health examination to determine the current severity of her service-connected depressive disorder.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted, and the disability described in accordance with VA rating criteria.

The examiner is also asked to address the functional effect that the Veteran's service-connected depressive disorder has on her ability to secure or follow a substantially gainful occupation.  When addressing the functional effects, the examiner should consider the Veteran's occupational history and educational background, but must not consider the Veteran's age or any non-service-connected disabilities.

4.  Provide the Veteran with a VA examination to determine the current severity of her service-connected left leg shin splints.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted, to include imaging studies of the left lower extremity as well as range-of-motion testing of the left ankle, and the disability described in accordance with VA rating criteria.  If any limitation of her left ankle range of motion is found upon examination, then the examiner is asked to indicate whether this limitation is due to the Veteran's service-connected left leg shin splints or due to her service-connected left ankle posttraumatic arthritis and strain.

The examiner is also asked to address the functional effect that the Veteran's service-connected left leg shin splints has on her ability to secure or follow a substantially gainful occupation.  When addressing the functional effects, the examiner should consider the Veteran's occupational history and educational background, but must not consider the Veteran's age or any non-service-connected disabilities.

5.  Provide the Veteran with a VA examination to determine the current degree of severity of her service-connected right and left hip strain.  The claims file must be made available to the examiner in conjunction with the examination.

All indicated testing must be conducted.  The Veteran's bilateral hip disabilities should be evaluated in accordance with VA rating criteria.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups.

The examiner is also asked to address the functional effect that the Veteran's service-connected bilateral hip strain has on her ability to secure or follow a substantially gainful occupation.  When addressing the functional effects, the examiner should consider the Veteran's occupational history and educational background, but must not consider the Veteran's age or any non-service-connected disabilities.
6.  Provide the Veteran with a VA examination to determine the current degree of severity of her service-connected right shoulder rotator cuff strain.  The claims file must be made available to the examiner in conjunction with the examination.

All indicated testing must be conducted.  The Veteran's right shoulder disability should be evaluated in accordance with VA rating criteria.  Then, after reviewing the Veteran's complaints and medical history (to include her private chiropractor records), the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups.  The examiner is asked to explicitly indicate whether there is any evidence of impairment of the humerus with episodes of dislocation and guarding of all arm movements, and whether there is any evidence of muscle injury of the right shoulder.  

The examiner is also asked to address the functional effect that the Veteran's service-connected right shoulder rotator cuff strain has on her ability to secure or follow a substantially gainful occupation.  When addressing the functional effects, the examiner should consider the Veteran's occupational history and educational background, but must not consider the Veteran's age or any non-service-connected disabilities.

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the Veteran's claims on appeal.  If any benefit on appeal remains denied, then a supplemental statement of the case must be provided to the Veteran and her attorney.  After the Veteran and her attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




